UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF NEW YORK

 

SARO SPADARO,
Plaintiff,
'V' No. l6-cv-16 (RJS)

OPlNlON & ORDER

UNITED STATES CUSTOMS AND
BORDER PRO'l`ECTlON et al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

Plaintiff Saro Spadaro brings this action against Several government agencies, seeking the
disclosure of records pursuant to the Freedom of Information Act (“FOIA”). See 5 U.S.C. § 552.
Now before the Court are the parties’ renewed motions for summary judgment (Doc. Nos. 95,
97.) F or the reasons set forth below, the Court grants Defendants’ renewed motion and denies
Plaintif"'l"'s renewed motion.

I. BACKGROUND

The Court presumes the parties’ familiarity with this litigation Briefly, on January 4,
20]6, Plaintiff brought this action against U.S. Custorns and Border Protection (“CBP”), the U.S.
Department of State (“DOS”), the Federal Bureau of lnvestigation (“FBI”), and U.S. Citizenship
and lmmigration Services (“USCIS”) (collectively, the “government”), seeking a declaratory
judgment, injunctive relief, the production of certain documents, and attorneys’ fees pursuant to
FOIA. (Doc. No. 1.) Plaintiff filed an amended complaint on l\/Iarch lO, 2016. (Doc. No. 29.)
Defendants moved for summary judgment on July 14, 2017 (Doc. No. 59), and Spadaro cross-

moved for summary judgment on September 15. 2017 (Doc. No. 72).

On l\/Iarch 12, 2018, the Court held oral argument in this case. (.S'ee Doc. No. 90 (“Tr,”)_)
For the reasons stated on the record, the Court granted in part and denied in part the
government’s motion for summary judgment and denied Plaintifi"’s cross-motion for summary
judgment without prejudice to renewal on his argument pertaining to Exemption 5. ('l`r. 54:18~
23.) Specifically, the Court held that the government had conducted an adequate search for
records and had properly relied on Exemptions 1, 3, 5, 6, 7(C), and 7(D) to withhold certain
documents and to redact others. (See Doc. No. 88; Minute Entry for the Proceedings Held on
March 12, 2018.) However, the Court denied the government’s motion for summary judgment as
to the documents withheld pursuant to Exemption 7(E), the exemption for documents pertaining
to law enforcement techniques and procedures (Tr. 54:4-8, 21-22.) The Court did not address
the separate issue of segregability at the March 12, 2018 hearing

At the end of the hearing, the Court directed the parties to tile a joint status letter
containing proposed next steps in this litigation, which the parties filed on March 26, 2018.
(Doc. No. 89.) Notably, Plaintiff challenged certain aspects of the Court’s reasoning at the
l\/larch 12, 2018 oral argument, but did not seek reconsideration of the Court’s decisions with
which he disagreed (ld.) Instead, Plaintiff made a procedurally improper request to “renew” his
cross-motion with respect to several points on which the Court had already granted summary
judgment in favor of the government (Id. at 2.) ln addition, after the parties submitted their
joint letter but before the Court responded7 the government filed a “Supplemental Memorandum
of Law” (Doc. No. 92) and another “Declaration of David Hardy” (Doc. No. 93 (“Supp. Hardy
Decl.”)) further justifying its reliance on Exemption 7(E). In those submissions, however, the

government did not formally renew its motion for summary judgment In addition, on May 3,

2018, the Department of Justice made a supplemental release of thirteen pages that had
previously been withheld pursuant to Exemption 7(E). (Doc. No. 92 at 1.)

On l\/lay 17, 2018, the Court issued an order that (1) construed Plaintiff`s portion of the
joint letter as a motion for reconsideration of the Court’s prior decisions, (2) denied Plaintiffs
motion for reconsideration as to one of the Court`s holdings premised on the Court’s application
of Exemption 3 and 8 U.S.C. § 1202(1‘), (3} permitted Plaintiff to file supplemental briefing on
his Exemption 5 arguments, and (4) specifically directed the parties to address the final issue of
segregability. (Doc. No. 94.)

On l\/Iay 3], 2018, Defendants renewed their motion for summary judgment and filed
supplemental aflidavits further explaining and justifying the government’s withholdings pursuant
to Exemption 7(E). (Doc. Nos. 95, 96.) Plaintiff opposed the motion and filed an additional
affidavit (Doc. Nos. 100, 101), and the government thereafter filed a reply brief and declaration
(Doc. Nos. 103, 104). On June 7, 2018, Plaintiff renewed his cross-motion for summary
judgment (Doc. Nos. 97, 99) and filed a supplemental declaration (Doc. No. 98), which the
government opposed (Doc. l\lo. 102). The motions were fully briefed on July 5, 2018.

II. LEoAL S'rANDARD

Summary judgment pursuant to Federal Rule of Civil Procedure 56 is "'the procedural
vehicle by which most FOIA actions are resolved.” NAACP Legal Def. & Ea’t¢c. Fund, ]nc. v.
U.S. Dep 't ofHoas. & Urban Dev., No. 07-cv-3378 (GEL)7 2007 WL 4233008, at *8 (S.D.N.Y.
Nov. 30, 2007). To prevail on a motion for summary judgment in a FOIA action, a responding
agency has the burden to show: (1) “that its search was adequate,” and (2) "that any withheld
documents fall within an exemption to the FOIA.” `arriey v. U,S. Dep ’I of`Jus!z'ce, 19 F.3d 807,

812 (2d Cir. 1994); see also 5 U.S.C. §552(a)(4)(B); EPA v. Mi`ak_, 410 U.S. 73, 79 (1973);

Wi'lner v. Nat'l Sec. Agency, 592 F.3d 60, 68 (2d Cir. 2009). “Affidavits or declarations
supplying facts indicating that the agency has conducted a thorough search and giving reasonably
detailed explanations why any withheld documents fall within an exemption are sufficient to
sustain the agency’s burden” on a motion for summary judgment Carney, 19 F.3d at 812.
Summary judgment is appropriate where the agency affidavits "describe the justifications for
nondisclosure with reasonably specific detail, demonstrate that the information withheld logically
falls Within the claimed exemption, and are not controverted by either contrary evidence in the

record nor by evidence of agency bad faith.” Wr`!rier, 592 F.3d at 73.

III. THE CouRT’s l\/!ARCH 12, 2018 ORAL RuLiNos

For the reasons stated on the record at the l\/larch 12, 2018 hearing, the Court granted in
part the government’s motion for summary judgmentl Brief1y, the Court held that (1) Plaintiff
waived any challenge to withholdings made by CBP and USCIS (Tr. 5); (2) the government had
conducted an adequate search for documents (z`d. 7--10); and (3) the government properly invoked
Exemption 1 (id. 10~13), Exemption 3 (i'd. 13~26),l Exemption 5 (i'd. 26~37}, Exemptions 6 and
7(C) (i`d. 37-40), and Exemption 7(D) (i`d. 40-44). I-Iowever, the Court denied Defendants’
motion as to those documents and redactions withheld pursuant to Exemption 7(E) (ia'. 45~54),
which exempts from FOIA disclosure information that “would disclose techniques and
procedures for law enforcement investigations or prosecutions, or would disclose guidelines for
law enforcement investigations or prosecutions if such disclosure could reasonably be expected
to risk circumvention of the law,” 5 U.S.C. § 552(b)(7)(E). (Ici'. 54:4-7 (“‘I am basically granting

the government’s motion with respect to most of the exemptions I’m not on 7(}3).”).) As to that

 

' The Court’s May 17, 2018 Order set forth the Court`s decision in greater detail as to the government’s reliance on
the immigration and Nationality Act in light of Plaintit`f’s request that the Court reconsider this portion ofthe Court’s

exemption, the Court found that the government had not justified its withholdings with sufficient
particularity, rendering impossible the judicial review mandated by FOIA. (ld. 53, 54:7¢8.)
lV. DiscussioN

After the Court’s March 12, 2018 oral ruling and its l\/lay 17, 2018 written order, three
issues remain pending in this litigation First, the government has renewed its motion for
summary judgment as to its reliance on Exemption 7(E). Second, the Court permitted Plaintiff to
file supplemental briefing on his arguments as to Exemption 5, and he has done so. Third, the
Court requested additional briefing as to the issue of segregability, which the parties have
submitted2 'l"he C ourt will address each issue in turn.

A. Exemption 7(E)

Consistent with the Court’s directive, the government filed supplemental affidavits, as
well as a more detailed Vuughn Index, to support its reliance on Exemption 7(E) and thereafter
renewed its motion for summary judgment as to the final set of documents for which Exemption
7(E) is the only claimed exemption Before addressing the merits of the government`s motion,
the Court observes that multiple exemptions can protect a single document in the FOIA context,

and the Court need not make redundant findings to justify non-disclosure See Pinsori v. Dep ’r of

 

oral ruling. (See Doc. No. 94 at 1-2.}

2 ln his renewed cross-motion for summary judgment, P|aintiff argues t`or the third time that the Court erred in
granting summary judgment to the government with respect to documents withheld pursuant to Exemption 3, which
protects records “specii`ical|y exempted from disclosure by statute,” 5 U.S.C. § 552(b)(3), and the lmmigration and
Nationality Act - a withholding statute which provides that the *‘records ofthe Department of State and ofdiplomatic
and consular offices ofthe United States pertaining to the issuance or refusal of visas or permits to enter the United
States shall be considered confidentia|,“ 8 U.S.C. § l202(f). As an initial matter, Plaintiff’s arguments on this point
are untimelyl A motion for reconsideration must be made "within fourteen (14) days after the entry ofthe Court’s
determination of the original motion[.]“ Local Rule 6.3. The Court denied Plaintiff‘s first motion for
reconsideration on May l7, 2018 (Doc. No. 94), and therefore Plaintiffs second request for reconsideration is
procedurally barred. The Court notes, however, that Plaintiff presents a wholly new theory of interpretation based on
the constitutional avoidance canon, which was not presented earlier in the litigation and is therefore waived. Sys.
Mgmr. Arts !nc. v, Avestn' Techs. i'm'., 106 F. Supp. 2d. 519, 521 (S.D.N.Y. 2000) (no new arguments on motion for

reconsideration).

Justi`c'e, 236 F. Supp. 3d 338, 346 n.4 (D.D.C. 2017); Appfe[on v. For)ci’ & Drttg Admr`rl., 451 F.
Supp. 2d 129, 141 (D.D.C. 2006) (“[I]f the defendants have withheld information on the basis of
multiple exemptions, the court need only rely on one exemption for each piece of exempted
material.” (citing Kcrriler v. Dep’! ofSlm‘e, 479 F. Supp. 921, 928 n.9 (D.D.C. 1979))). ln this
case, the government relied on Exemption 7(E) for many documents but after the Court’s rulings
on l\/larch 12, 2018, the relevant universe of documents has shrunk substantially; there remain
approximately 40 pages withheld in full or in part based soler on Exemption 7(E). (See Doc.
No. 93, 104.) Nevertheless, Plaintiff’s opposition brief chides the government for supposedly
failing to “comply with the Court`s order” by not addressing documents which the Court already
determined were properly withheld but for which Exemption 7(E) provided an alternative
justification (Doc. No. 100 at 3-4.) Clearly, the government is not obliged to provide additional
justifications for withholding a document when the Court has already determined that the
document in question was properly withheld under a different exemption (See Doc. No. 93 at 2
n.l (“This declaration does not address information withheld under Exemption T(E) in
conjunction with another exemption, as the Court has already granted summary judgment with
respect to those withholdings.”).) But Plaintiff`s argument on this point - which demonstrates
either a disturbing ignorance of the case law or an equally disturbing level of disingenuity - is
just one example of the troubling manner in which Plaintiff’s counsel has insisted on litigating
this matter.

Turning to the merits of the government’s motion_, given the significant governmental
interests in protecting law enforcement efforts, courts have "`set[] a relatively low bar for [an]
agency to justify withholding" under Exemption 7(E). Bt'ackwei! v. Fed_ Bureau of!nvesl'igmion,

646 F.3d 37, 42 (D.C. Cir. 2011). Here, the Court is satisfied that the government’s

supplemental declarations have adequately justified its reliance on Exemption 7(E). The
Supplemental Declarations of David l\/l. Hardy (Doc. No. 93) f containing a supplemental
Vaughn lndex - and l\/lichael G. Seidel (Doc. No. 104 ("'Seidel Decl.”)) describe each document
with particularity Many of the documents were withheld to protect information related to the
investigative focus of a specific investigation, Operation Blackbeard, which was an initiative
focused on international organized crime. (See Supp. Hardy Decl., Ex. A, entries for, e.g.,
document numbers 26-27, 297-98, 425-26, 428, 432, 444, 1956, 2520, 2523-24, 2527, 2538,
2540, 254344, 2548, 2624; Seidel Decl. 11 5-6).) Those documents are clearly exempt under
Exemption 7(E). See At'i'urd K. Lowensrer`n lnt’i' Human flights Projecr v. Dep ’f ofHomeland
Sec., 626 F.3d 678, 681 (2d Cir. 2010). Others pertain to an FBl database, and, according to the
affiant, disclosure would reveal information about how the agency internally processes
information relevant to its investigations (Supp. Hardy Decl. Ex. A, entry for document number
2604.) Such documents are likewise clearly exempt under 7(E). See Bi`shop v. Dep’! of
Home!cmd$ec., 45 F. Supp. 3d 380, 389 (S.D.N.Y. 2014) (collecting cases). The next document
relates to the identity and location of an FBI unit (Supp. Hardy Decl. Ex. A, entry for document
number 1956), and is therefore properly withheld pursuant to Exemption 7(E), see Li'ghr v. Dep `1
oj`Jus'!ice, 968 F. Supp. 2d 11, 29 (D.D,C. 2013). Two more documents were redacted to protect
material related to “Intelligence lnformation Reports” - "'a raw intelligence report that is shared
within the FBl and throughout the intelligence and law enforcement communities.” (Supp.
Hardy Decl., Ex. A, entries for document numbers 2604, 2614.) Those, too, were properly
redacted, as the Court defers to the affiant’s judgment that disclosure would compromise the
FBl`s counterintelligence efforts See Shapi`ro v. C[A, 247 l"`. Supp. 3d 53, 72 (D.D.C. 2017).

Finally_. one document contains a redaction made to protect sensitive file numbers utilized

internally by the FBI. (Supp. Hardy Decl., Ex. A, entry for document number 214-15.) That
redaction was clearly appropriate See Shapiro v. Dep’t ofJusrice, 239 F. Supp. 3d 100, 117
(D.D.C. 2017). Put simply, the government has described each document and amply
demonstrated that the withheld and redacted documents are exempt from disclosure under
Exemption 7(E).

Against the detailed affidavits of two agency officials, l’laintiff offers nothing but
speculation and obfuscation. For example, in the section of his opposition brief that nominally
pertains to l;`xemption 7(E) (see Doc. No. 100 at 2-4), Plaintiff again presses his argument that
the government improperly relied on Exemption 3 and the lmmigration and Nationality Act - an
argument that the Court has already twice rejected (see 'l`r. 14-15; Doc. No. 94 at 2~3) and that
has nothing to do with Exemption 7(E). He also argues that the government’s l\/lay 3, 2018
decision to release additional documents should be viewed as evidence that “they were
improperly withheld in the first place,” and therefore casts doubt on the entire process (Doc. No.
100 at 7; see also ici’. at 1 (“[T]he DOJ suddenly abandoned numerous Exemption 7(E)
withholdings on 15 of those [previously redacted] pages that it previously had claimed in this
Court. Under these circumstances this Court should question all remaining Exemption 7(E)
withholdings by the DOJ.”).) But “additional document releases ‘accomplished as a result of
working with the requester[,]’ even during litigation, `suggest a stronger, rather than a weaker,
basis for accepting the integrity of the search.’17 Flores v. Dep’r ofJusli'ce, No. 15-cv-2627
(JMA) (RLM), 2016 WL 7856423, at *9 (E.D.N.Y. Oct. 4, 2016) (quoting Conti` v. Dep'l 0_)"
Homefcmd Sec., 12-cv-5827 (AT), 2014 WL 1274517 (S.D.N.Y. l\/lar. 24, 2014)). To round it
out, Plaintiff also makes the perfunctory claim that the government’s l/uaghn lndex provides

only "boilerplate explanations” (Doc, No. 100 at 2), complains that the explanations are “vague

and sweeping attempts at justification” (i'd. at 1 1), argues without citation that the documents are
"'stale” and therefore non-exempt (i`a’. at 10 (citing non-FOIA precedent)), and, finally, insinuates
that the documents pertain to illegal conduct on the part of the FBI and therefore cannot be
withheld due to the government misconduct exception (i`d. at 1 I). Again, these efforts reflect the
tactics that Plaintiff`s counsel has used throughout this litigation; rather than engage directly with
the government’s detailed affidavits and straightforward legal arguments Plaintiff’s counsel
makes broad allegations without citation to apposite authority And Plaintiff" s bald accusation
that the government has submitted only “vague and sweeping attempts at justification" is belied
by the government’s supplemental submissions themselves which reflect a good-faith effort to
comply with the requirements ofl"OIA. (Id. at 1 1.)
B. Exemption 5

ln its l\/lay 17, 2018 Order, the Court permitted Plaintiff to renew his motion for summary
judgment with respect to the arguments predicated on Exemption 5, which permits agencies to
withhold ""inter-agency or intra-agency memorandums or letters that would not be available by
law to a party other than an agency in litigation with the agency.” 5 U.S.C. § 552(b)(5); Dep ’l of
later/br & Bureau of]ndi`an Affhirs v. K!amn!h ch'er Users Proteciive Ass’n, 532 U.S. 1, 8
(2001). A document may be properly withheld only if (1) its source is a government agency, and
(2) it falls “within the ambit of a privilege against discovery under judicial standards that would
govern litigation against the agency that holds it.” Klamaih, 532 U.S. at 8. Exemption 5 thus
protects documents that would be unavailable to an opposing party through discovery. See
United Sldres v. Weber Ar`rcrcifl' Corp., 465 U.S. 792, 800 (1984); Grana' Cent. P’ship, fmi v.
Cuomo, 166 F.3d 473, 481 (2d Cir. 1999) (“Stated simply, agency documents which would not

be obtainable by a private litigant in an action against the agency under normal discovery

rules . . . are protected from disclosure under Exemption 5.” (citations and internal quotation
marks omitted)); Marri'n v. O_fflce r)_f`Speci`al Cozmsel, 819 F.2d 1181, 1185 (D.C. Cir. 1987).
'fhus, documents that fall within the attorney-client privilege, the attorney work product doctrine,
and the deliberative process privilege are exempt from disclosure See NLRB v. Sears, Roebuck
& Co., 421 U.S. 132, 149 (1975); accord Grand Cenl. P’ship, [)/ic., 166 F.3d at 481. At issue
here are the deliberative process privilege and attorney work product privilegel The deliberative
process privilege “rests on the obvious realization that officials will not communicate candidly
among themselves if each remark is a potential item ofdiscovery.” Klamalh, 532 U.S. at 8-9.
The privilege is meant to "’enhance ‘the quality of agency decisions7 by protecting open and frank
discussion among those who make them within the [g]overnment."` !a’. at 9 (quoting Sears,
Roebuck di CO., 421 U.S. at 151). The deliberative process privilege covers “docurnerits
reflecting advisory opinions recommendations[,] and deliberations comprising part of a process
by which governmental decisions and policies are formulated.’1 let at 8. Put succinctly, "‘[t]he
deliberative process privilege protects agency documents that are both predecisional and
deliberative.” Judi'ci`al Warch, Inc. v. Food & DrugAdmin., 449 F,3d 141, 151 (D.C. Cir. 2006)
(citing Cr)as!a[ Srales Gas Corp. v. U.S. Dep ’r ofEnergy, 617 F.2d 854, 866 (D.C. Cir. 1980).).

T he work product privilege, by contrast, protects “mental processes of [an] attorney,”
United Stales v. Nr)bles, 422 U.S. 225, 238 (1975), reflected in documents prepared “in
anticipation of litigation,” United Stares v. Adlmari, 134 F.3d 1194, 1195 (2d Cir. 1998) (citation
omitted). l\/lore specifically, the privilege protects “‘the files and the mental impressions of an
attorney . . . reflected, of course, in interviews statements, memoranda, correspondence, briefs
mental impressions personal beliefs, and countless other tangible and intangible ways’ prepared

in anticipation of`litigation.” A_ Michael’s Pi`ano, Iric. v. Fed. Trade Cr)mm’n, 18 F.3d 138, 146

10

(2d Cir. 1994) (quoting Hi'ckman v. Taylor', 329 U.S. 495, 510¢11 (1947)).

The government invokes Exemption 5 for only a small number of documents Under the
deliberative process privilege, the State Department withheld two pages comprising identical
draft letters addressed to Plaintiffs counsel in response to Plaintifl` s FOIA request that reflect
the DOS official’s preliminary thoughts and ideas in responding to the request (Doc. No. 63,
Ex.l at 1.) Plaintiff does not contest those withholdings (Tr. 26.) The Department ofJustice
withheld (1) information from nine pages consisting of email chains containing discussions
between FBI agents as to how to respond to a request from foreign law enforcement agencies (2)
a portion of an internal memorandum that contained a proposal as to how to proceed in a
criminal investigation (Doc. 1\lo. 64 11 80), and, (3) after consulting with ICE, information
reflecting an opinion expressed by an employee of lCE’s predecessor agency_, the lmmigration
and Naturalization Service, concerning a proposed immigration enforcement action under
consideration by the agency (Doc. No. 67 11 11). As for attorney work product, the government
asserts that privilege over only four pages reflecting (1) a portion of an FBI memorandum that
"`re'flects discussions between FBI agents and DOJ attorneys regarding strategy with respect to a
criminal investigation and potential prosecution” that contain “the mental impressions and
opinions of attorneys with respect to anticipated litigation” (Doc. No. 64 11 83); and (2) a portion
of an FBI memorandum that “reflects a conversation between F 131 agents and a DOJ attorney
from the Office of International Aff`airs that took place as part of an on-going criminal
investigation” (id. 11 84).

Plaintiff's principal argument is that the Court should invoke an exception to the
application of Exemption 5. Plaintiff’s position - which has shifted throughout this litigation - is

both that the government engaged in misconduct and therefore waived all reliance on Exemption

ll

5 (Doc. No. 73 at 26)_, and that “the [gjovernment’s October 21, 2014 letter from the FBl’s
Assistant Legal Attaché in the Office of the Legai Attaché (“Legat”) in Nassau, Bahamas to the
Royal Anguilla Police Force (the "Anguilla L-etter”) represents a waiver of all subject matters
discussed in that public communication.” (Doc. No. 99 at 5¢6).

At oral argument, the Court expressed its skepticism as to Plaintif`fs first argument based
on the so-called “misconduct exception." (Tr. 36:20-23 (“l [am not] persuaded that even ifthere
is [a misconduct] exception . . . to Exemption 5, that what’s been alleged here demonstrates the
kind of extreme or nefarious activity that would trigger that exception . . .”). Perhaps not
surprisingly, Plaintiff ultimately retreated from that theory at oral argument and instead shifted
his focus to waiver. (Tr. 33.) ln any event, the Court concludes that Plaintiff has not made the
requisite showing of government misconduct to justify such an exception See neighborhood
As.s'i`si‘c:nce Corp. ofAm. v. U.S. Dep’t ofHousing & Url)cin Dev., 19 F. Supp. 3d 1, 13 (D.D.C.
2013); Nar ’l Whis!leblower Cir. v. Dep’r ofHealth & Hziman Servs., 903 F. Supp. 2d 59, 66, 68-
69 (D.D.C. 2012).

Plaintif`fs waiver theory is no more persuasive As discussed, Plaintiff’s position is that
by sending a letter to the Anguilla Police Force, the government waived its ability to invoke the
deliberative process privilege and the work product doctrine, and that this "`waiver extends to the
entire subject matter of all relevant issues addressed by the Anguilla Letter.” (Doc. No. 99 at 6.)
Plaintiff is wrong on both counts To begin, "there is no subject-matter waiver associated with
the deliberative process privilege." Ford Mc)ror Co. v. United Srcires, 94 Fed. Cl. 211, 218
(2010); see also fn re Seciled Case, 121 F.3d 729., 742 (D.C. Cir. 1997) ("[Subject matter waiver]
has not been adopted with regard to executive privileges generally, or to the deliberative process

privilege in particular lnstead, courts have said that release of a document only waives these

12

privileges for the document or information specifically released, and not for related materials.”);
United Sroles v. Wells Fargo Bcln'lc, N,A., l\lo 12-cv-7527 (JMF), 2015 WL 6395917, at *1
(S.D.NiY. Oct. 22, 2015) (“[C]ourts have overwhelmingly (if not uniformly) held that ‘the
release of a document only waives the deliberative process privilege for the document that is
specifically released, and nor for related materials.”’ (internal quotation marks and citation
omitted)). lndeed, as the government points out, a broad subject-matter waiver doctrine akin to
that of attorney-client privilege would defeat the entire purpose of the deliberative process
privilege; government actors must be able to discuss a subject in a “predecisional” and
“deliberative” manner without fear that disclosure of their final decision will waive privilege as
to all precursor communications

As for the work product doctrine, the government invokes that privilege only for a portion
of two FBI memoranda (totaling four pages) that contain discussions between FBl agents and
DOJ attorneys regarding prosecution strategy in an ongoing criminal investigation (Doc. No. 64
11 83, 84.) Those documents which contain "`reports and recommended action with respect to the
status of an investigation submitted before any final decision is made as to the course of [an]
investigation” are obviously “prepared in anticipation of litigation” and entitled to work product
protection A. Mi`choel's Pi`ono, 18 F.3d at 146-47. l\levertheless, Plaintiff speculates that those
discussions must have addressed topics contained in the Anguilla l.etter, and that the government
has therefore waived its privilege (Doc. No. 99 at 11.) Although the waiver doctrine in the
context of the work product privilege may be broader than in the context of the deliberative
process privilege, see fn re EchoSlcir Commc’ris Corp., 448 F.3d 1294, 1302 {Fed. Cir. 2006)
(noting that "work-product waiver . . . extends to ‘1`actual’ or ‘non-opinion’ work product

concerning the same subject matter as the disclosed work product"`), that waiver doctrine is not as

13

broad as the subject-matter waiver theory on which Plaintiff relies Accordingly, Plaintiff`s
challenge to the government’s invocation of the work product doctrine also fails.

At bottom, Plaintiff"s legal arguments as to Exemption 5 and, specifically, waiver of the
deliberative process and work product privileges, conflate the various privileges and their
associated waiver doctrines In addition, as the Court already observed at the March 12, 2018
oral argument, Plaintif`f"s assertion that the government is using the privilege as "both a sword
and a shield" is not accurate (See Tr. 29.) The government has not attempted to use documents
against Plaintiff in litigation and then to hide behind a claim of privilege in that same litigation;
indeed, Plaintifi` has made no showing that the government has used the privileged documents
here against him in any capacityl ln sum, Plaintiff’s waiver argument is not supported by the
case law, and his rhetorical arguments are equally unavailingl

C. Segregability

Turning to the final issue of segregability_1 under FOIA, any "'reasonably segregable"
information in a responsive record must be released, 5 U.S.C. § 552(b), and “non-exempt
portions of a document must be disclosed unless they are inextricably intertwined with exempt
portions,” Meaa' Dala Cenr., lnc. v. U.S. Dcp ’r ofAz'r Force, 566 F.Zd 242, 260 (D.C. Cir. 1977).
By contrast, “information that is ‘inextricably intertwined with exempt information cannot be
disclosed.” lnner City Press/Cmry. on the Move v. Bd. ofGoveri/i()rs ofthe Fed. Reserve Sys.,
463 F.3d 239, 249 n. 10 (Zd Cir. 2006) (citation omitted). "Before approving the application ofa
F()lA exemption, the district court must make specific findings of segregability regarding the
documents to be withheld.” Sussman v. U.S. Marshczls Scrv., 494 F.Bd 1106, 1116 (D.C. Cir.
2007). “Agencies are entitled to a presumption that they complied with the obligation to disclose

reasonably segregable material." ld. at l l l7.

14

Here, the affiants have each stated that they reviewed the documents withheld by their
respective agencies and concluded that all reasonably segregable information has been disclosed
(Doc. Nos. 61 il 20; 62 11 32; 63 11 40; 64 11 132; 93 11 6.) Courts often rely on affirmances like
these - which are entitled to a presumption of good faith absent a showing to the contrary ~ in
FOIA litigation See, e.g., Am. Civil Liberties Unfon v. Dep'l ofJustice, 210 F. Supp. 3d 467,
483 (S.D.N.Y. 2016); Sassman, 494 F.3d at 1117 (observing that “[a]gencies are entitled to a
presumption that they complied with the obligation to disclose reasonably segregable material,”
which must be overcome by some “quantum of evidence” by the plaintiff). Furthermore, as the
government points out, these affidavits are buttressed by the nature of the documents and the
claimed exemptions themselves (See Doc. No. 96 at 3-4.) For example, many of the documents
were withheld in full because they were sealed pursuant to a court order or are grand jury-related
documents, and therefore there is no portion of segregable information contained therein. (1d. at
3.) Accordingly, the Court finds that the government has adequately demonstrated that no
additional, segregable information remains to be disclosed.

V. CoNCLusioN

For the reasons state above, the government’s renewed motion for summary judgment is
GRANTED, and Plaintiff’s renewed motion for summary judgment is DENIED. The Clerk of
Court is respectfully directed to terminate the motions pending at docket numbers 95 and 97 and
to close this case.

SO ORDERED.

Dated: March 26, 2019
New York, New York

 

 

ICHARD J. SULLIVAN
UNITED STATES ClRCUIT JUDGE
Sitting by Designation

15

